Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A battery pre-processing apparatus, comprising: a control mechanism; an automatic cutting mechanism, coupled to the control mechanism and configured for cutting off a positive terminal and a negative terminal of a battery; an automatic feeding mechanism; a transmission mechanism, wherein the automatic feeding mechanism is configured for placing the battery on the transmission mechanism; an electricity monitoring actuator; a conveyor belt; a non-destructive testing mechanism, arranged above the transmission mechanism; a flexible grabber mechanism; an automatic separation mechanism, coupled to the control mechanism, wherein a discharge port is provided above the automatic separation mechanism and the automatic separation mechanism comprises a multi-station operation table wherein the flexible grabber mechanism is configured for grabbing and moving the battery on the transmission mechanism onto the multi-station operating table; and a recovery and dust collection assembly, configured for recycling a deformed battery, cutting fragments, a jelly roll, and a battery casing, and for extraction and treatment of an exhaust gas; wherein the automatic feeding mechanism, the transmission mechanism, the flexible grabber mechanism, the automatic cutting mechanism, the automatic separation mechanism, and the recovery and dust collection assembly are sequentially arranged.  

Claim 11 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1)A battery pre-processing method, using a battery pre-processing apparatus comprising: a control mechanism; an automatic cutting mechanism coupled to the control mechanism and configured for cutting off a positive terminal and a negative terminal of a battery: an automatic feeding mechanism coupled to the control mechanism: a transmission mechanism coupled to the control mechanism, wherein the automatic feeding mechanism is configured for placing the battery on the transmission mechanism: an electricity monitoring actuator arranged above the transmission mechanism and coupled to the control mechanism; a conveyor belt arranged at an end of the transmission mechanism and connected to a side of the transmission mechanism: a non-destructive testing mechanism arranged above the transmission mechanism and coupled to the control mechanism; a flexible grabber mechanism coupled to the control mechanism; an #1755976-6-007658-000006automatic separation mechanism coupled to the control mechanism, wherein a discharge port is provided above the automatic separation mechanism and the automatic separation mechanism comprises a multi-station operating table, wherein the flexible grabber mechanism is configured for grabbing and moving the battery on the transmission mechanism onto the multi-station operating table: and a recovery and dust collection assembly configured for recycling a deformed battery, cutting fragments, a jelly roll, and a battery casing, and for extraction and treatment of an exhaust gas: wherein the automatic feeding mechanism, the transmission mechanism, the flexible grabber mechanism, the automatic cutting mechanism, the automatic separation mechanism, and the recovery and dust collection assembly are sequentially arranged, the battery pre-processing method comprising: placing, by the automatic feeding mechanism, grabbed batteries in an orderly manner on the battery transmission mechanism; discharging, by the electricity monitoring actuator, the battery placed on the transmission mechanism; obtaining, by the non-destructive testing mechanism, an orientation of positive and negative terminals, shape parameters, and an amount of deformation of the battery; transporting, by the flexible grabber mechanism, the battery to the first station, placing the battery on the multi-station operating table, and adjusting the battery’s orientation based on the orientation of the battery’s positive and negative terminals; rotating by the multi-station operating table, to bring the battery into position, clamping up the battery by the fixing mechanism and pushing out the jelly roll into the jelly roll recycling box by the jelly roll push-out mechanism of the automatic separation mechanism; releasing the battery by the fixing mechanism, rotating the battery into a position and pushing out the casing by the casing push-out mechanism for recycling; and extracting by the exhaust gas treatment mechanism, the exhaust gas, and discharging the exhaust gas into the atmosphere after greening treatment. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653